«dlowELL, J.,
concurring. I had entertained the opinion, formed after an examination of the articles of the Code of Practice on this subject, that the order for a provisional mandamus must issue from a court, and that, as one of the judges of this court is not the court, he was without adequate authority to issue the order in the absence of the other judges, or enough to constitute a quorum. And I had grave doubts, whether, under existing legislation, the court could act, even for this purpose, in vacation; but as cases of pressing necessity do arise, and I do not see that any serious inconvenience can result from the practice recognized in the present ruling, I yield my views to the more mature opinion of my brethren.
It is very properly inferred that, if a court has the power to issue a writ of mandamus, it is vested with the power to take all neepssary incipient and preliminary steps to accomplish that end, at any time, if not contrary to express law, which it may deem requisite; and it may well be inferred that, as one of the judges in granting the preliminary order, acts in the name of the court, it may be considered the act of the court, until the court formally sets it aside. For this «reason, and without expressing an opinion upon the question, as to whether or not the French text must prevail, I concur.